DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kouko (JP2010216315), hereinafter “Kouko”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Regarding claim 10, Kouko discloses an engine device comprising: an exhaust-side inlet (hose 13 connected to exhaust side inlet and exhaust manifold) of a turbocharger (6) connected to an exhaust manifold provided on one of left and right side surfaces of an engine (shown in figure 3); an intake-side inlet (hole 11 connects to intake inlet in figure 1) of the turbocharger arranged toward one of front and rear side surfaces of the engine (figure 1 shows that the hose 11 comes out of the turbocharger facing towards the rearwards direction), wherein a downstream-side portion of an intake pipe (11) having a bend is piped in the front- rear direction of the engine and connected to the intake-side inlet of the turbocharger (shown in figure 1), while an upstream-side portion of the intake pipe is piped in the left-right direction and extends in left and right other side surfaces of the engine (shown in figure provided below). The engine directions are shown in the figure below.

    PNG
    media_image1.png
    662
    834
    media_image1.png
    Greyscale


Regarding claim 11, Arai discloses the engine device according to claim 10, wherein the upstream-side portion of the intake pipe (11) is inclined upward from one of the left and right side surfaces toward the left and right other side surfaces (shown in figure 1).  Examiner notes that the intake pipe 11 is angled downwards from the left of the engine towards the right of the engine in figure 1.
Regarding claim 13, Kouko discloses the engine device according to claim 11, further comprising: a blow-by gas outlet (hose 14 that outlets from head cover 2 shown in figure 1) for returning blow-by gas leaking from a combustion chamber to an intake system where the blow-by gas outlet is provided on a head cover arranged on the upper surface of a cylinder head (shown in figure 1), wherein a blow-by gas .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kouko in view of Nishimura et al. (U.S. Publication 2015/0240698), hereinafter “Nishimura”.
Regarding claim 12, Arai discloses the same invention substantially as claimed such as a new air flow inlet (portion where pipe 14 connects to intake pipe 11 through joint pipe 15 shown in figure 1) provided on the upstream-side portion of the intake pipe (11), but is silent to disclose a cooling water pump arranged on one of the front and rear side surfaces of the engine.  However, Nishimura teaches the use of disposing the water pump (21) on a front face of the engine (1) for the purpose of driving the water pump from the output shape with the engine belt (paragraph 57).  Therefore, it would .
	Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claim 14. All depending claims are allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        8/12/2021